Title: From George Washington to Lieutenant Colonel Benjamin Flower, 31 December 1778
From: Washington, George
To: Flower, Benjamin


  
    Sir
    Philada 31st Decemr 1778.
  
  I am favd with yours of this date. I wish I was sufficiently acquainted with Circumstances, to enable me to give you such a Certificate as would fully answer your purposes: but when you reflect that little or  
    
    
    
    no part of the conduct of your Office has come under my immediate Notice, you must see the impropriety of my undertaking to vouch for the regular discharge of your duty or to affix an adequate salary or Commn to the transaction of a Business of which I am by no means a competent Judge. If I am not mistaken your department has been newly arranged and put upon a different and more extensive footing than it was when you received your Commn at Morris Town. As You have been since chiefly under the direction and Controul of the Board of War and Ordnance, they must of course be the best Judges of your Merits as an Officer, and of the proper compensation for your trouble—risque of disbursing large sums of public Money, and the expences necessarily attendant upon your Business.
